DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 5-8,10,11, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob; Ilyas et al.; US 20140317166 A1 (hereinafter Iyoob) in view of Asenjo; Juan L. et al.; US 20140336795 A1 (hereinafter Asenjo)
Regarding claim 1, Iyoob teaches A system for determining cloud-based application deployment recommendations, comprising: at least one processor; a non-transitory computer readable medium storing machine readable instructions that when executed by the at least one processor, cause the at least one processor to: (Iyoob [FIG.3A,4,10 and 17] All show corresponding modules [8-12,27,90-95] elaborate on the computer readable abilities)						receive performance data for a plurality of cloud-based application deployment configurations for hosting a first application; (lyoob [0113] As shown in FIG. 11, the assessment results field 616 includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. As depicted, the assessment results include, but are not limited to, a value characterizing a state of being prepared for operation in the cloud (driven by receive performance data for a plurality of cloud-based application deployment configurations for hosting a first application; (Iyoob [0113] As shown in FIG. 11, the assessment results field 616 includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. As depicted, the assessment results include, but are not limited to, a value characterizing a state of being prepared for operation in the cloud (driven by architecture feasibility, platform/OS popularity, and application complexity) (i.e., the readiness index 618), a value characterizing a degree of improvement derived by operating in the cloud (e.g., driven by TCO savings, application performance, and the performance data being included within at least one of a product manual, a support matrix, a performance test report, a product website, a data sheet, or a pricing guide; (Iy [61,81, and 113] describe scoring the performance based on a plurality of features such as data sheet, price and testing related)				associate each of the plurality of cloud-based application deployment configurations with a plurality of performance features, the plurality of performance features comprising different types of performance features; for each of the plurality of cloud-based application deployment configurations, generate a performance score for each of the plurality of performance features based on the performance data; (Iyoob [0113] As shown in FIG. 11, the assessment results field 616 includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. As depicted, including at least one of cost, performance, quality of service, security, geographic location, reliability, application availability, or disaster recovery capability (Iyoob [FIG.10 & 14-17] show many of the different performance requirements [0046] The Cloud Service Consumer manages users and access control through role assignments, sets spending limits and purchase orders, undertakes cloud architecture and solution design, accesses and uses provisioned resources, receives monthly bills, reviews bills and details through portal, pays bills, monitors performance using the performance dashboards/analytics for cost, capacity and utilization, etc. receive semantic performance requirements for a cloud-based deployment of the first application, the semantic performance requirements being in a natural language format; convert the semantic performance requirements to numerical requirements based on conversion data that associates the semantic performance requirements in the natural language format with the numerical requirements; (Iyoob [0119] Referring now to FIG. 17, an abstraction of logic configured in accordance with an embodiment of the present invention for performing application screening is disclosed (i.e., the application screening logic abstraction 700). A workflow engine 702 is provided for carrying out application assessment, which in one embodiment comprises the information requests and corresponding requests disclosed above in reference to FIGS. 11-14. The workflow engine 202 can choose the information requests in the form of questions from a question bank 704 (e.g., a database or other form of information storage structure). Responses to the information requests (i.e., responses 706) are stored in a response repository 708 that is coupled between the workflow engine 702 and a first rules engine 710. Preferably, the workflow engine causes each one of the responses 706 to be stored in the response repository 708 as a numeric value regardless of the form in which the response was indicated. Examples of forms that responses can be indicated include, but are not limited to, qualitative (e.g., answer="yes"), numeric (e.g., answer="4"), and descriptive (e.g., answer=mainframe). In this regard, the workflow engine would convert qualitative responses and descriptive responses to respective corresponding numeric responses (e.g., "yes"=1, "no"=0, "mainframe"=1, "client-server"=2, etc). The first rules engine 710 is configured for causing a plurality of non-normalized factor function values 714 to be created from respective sets of the responses 706 such as through an algorithm that uses weightings, arithmetic equations, and the like to generate a single resulting determine, based upon the performance score for each of the plurality of performance features and the numerical requirements converted from the semantic performance requirements, a recommendation of a first configuration for cloud-based deployment of the first application; and send the recommendation to a computing device. (Iyoob [0115] Referring now to FIG. 15, a screening application page 602 of the application screener 600 includes an expanded view of the result field content. An application assessment chart 630 (e.g., also referred to as a migration chart or deployment chart) depicts a relative benefit of cloud deployment of assessed applications with regard to readiness (i.e., readiness index increasing from left to right) and benefit (i.e., benefit index increasing from bottom to top). A target infrastructure chart 632 depicts a recommended infrastructure for deployment the assessed applications with regard to level of cloud sharing (i.e., degree of sharing increasing from bottom to top) and type of cloud commoditization (i.e., degree of commoditization increasing from left to right). The depicted target deployment infrastructures include, but are not limited to, physical hardware 634, virtualized 
Corresponding product claim 11 is rejected similarly as claim 1 above
Regarding claim 14, Iyoob teaches A method for determining cloud-based application deployment recommendations, comprising receiving performance data for a plurality of cloud-based application deployment configurations for hosting a first application; (Iyoob [0113] As shown in FIG. 11, the assessment results field 616 includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. As depicted, the assessment results include, but are not limited to, a value characterizing a state of being prepared for operation in the cloud (driven by architecture feasibility, platform/OS popularity, and application complexity) (i.e., the readiness index 618), a value characterizing a degree of improvement derived by operating in the cloud (e.g., driven by TCO savings, application performance, and network performance) (i.e., the benefit index 620), a deployment model that is deemed best suited for the application (i.e., the target deployment model 622), and a value characterizing a degree of completion of the the performance data being included within at least one of a product manual, a support matrix, a performance test report, a product website, a data sheet, or a pricing guide (Iyoob [61,81, and 113] describe scoring the performance based on a plurality of features such as data sheet, price and testing related)			associating each of the plurality of cloud-based application deployment configurations with a plurality of performance features the plurality of performance features comprising different types of performance features; for each of the plurality of cloud-based application deployment configurations generating a performance score for each of the plurality of performance feature based on the performance data (Iyoob [0113] As shown in FIG. 11, the assessment results field 616 includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. As depicted, the assessment results include, but are not limited to, a value characterizing a state of being prepared for operation in the cloud (driven by architecture feasibility, platform/OS popularity, and application complexity) (i.e., the readiness index 618), a value receiving semantic performance requirements for cloud-based deployment of a first application; the semantic performance requirements being in a natural language format; accessing a repository that includes conversion data associating with for the semantic performance requirements numerical requirements, and converting the semantic performance requirements to the numerical requirements based upon the conversion data; the conversion data to associate the semantic performance requirements in the natural language format with the numerical requirements; (Iyoob [0119] Referring now to FIG. 17, an abstraction of logic configured in accordance with an embodiment of the present invention for performing application screening is disclosed (i.e., the application screening logic abstraction 700). A workflow engine 702 is provided for carrying out determining, based upon performance score for each of the plurality of performance features and the numerical requirements converted from the semantic performance requirements, a recommendation of a first configuration for cloud-based deployment of the first application: and sending the recommendation to a computing device (Iyoob [0115] Referring now to FIG. 15, a screening application page 602 of the application screener 600 includes an expanded view of the result field content. An application assessment chart 630 (e.g., also referred to as a migration chart or deployment chart) depicts a relative benefit of cloud deployment of assessed applications with regard to readiness (i.e., readiness index increasing from left to right) and benefit (i.e., benefit index increasing from bottom to top). A target infrastructure chart 632 depicts a recommended infrastructure for deployment the assessed applications with regard to level of cloud sharing (i.e., degree of sharing increasing from bottom to top) and type of cloud commoditization (i.e., degree of commoditization increasing from left to right). The depicted target deployment infrastructures include, but are not limited to, physical hardware 634, virtualized hardware 636, private IaaS 638, public IaaS-enterprise 640, public IaaS-commodity 642, PaaS cloud 644, and SaaS cloud 646.[116,118, 122-123] further elaborate on the cloud deployments requirements and recommendations [FIG. 10 and 15-17] visually show the process of scoring, using requirements, and getting recommendations for cloud deployments )												lyoob lacks explicitly and orderly teaching capturing behavior data indicative of the first application in the plurality of cloud-based application deployment configurations; capturing behavior data indicative of the first application in the plurality of cloud-based application deployment configurations; generating a performance score for... the behavior data (Asenjo [0090] To facilitate rapid diagnosis of a detected asset performance issue, the remote support system can compare hierarchical, multi -level performance or state data collected from the customer's industrial assets 1006 at the time of a detected performance issue with previously collected data (e.g., baseline data) indicative of normal, optimal, or approved performance of the industrial assets. As a result of these comparisons, remote support personnel can identify aspects of the customer's system that have changed relative to the baseline indicators. [0102] Customer data processing component 510 can also compare all or portions of support request data 1208 relating to performance of industrial device 202 at the time of the event with corresponding sets of historical performance data for device 202 stored in customer data store 602. Based on these comparisons, customer data processing component 510 can identify performance metrics that deviated from normal or preferred operation before, during, and after the detected event so that such deviations can be identified to the remote support representative. Such comparisons can be relative to previously established baseline metrics, as will be described in more detail below. In addition, since support request data 1208 may include collected performance data from other devices or machines that have a functional relationship with industrial device 202, customer data processing component 510 can also compare performance metrics for these other devices at the time of the detected event with previously collected performance data for these devices. 
Regarding claim 2, Iyoob and Asenjo teach the system of claim 1, wherein the semantic performance requirements include at least one of cost, performance, quality of service, security, geographic location, reliability, application availability, and disaster recovery capability. (Iyoob [FIG.10 & 14-17] show many of the different performance requirements [0046] The Cloud Service Consumer manages users and access control through role assignments, sets spending limits and purchase orders, undertakes cloud architecture and solution design, accesses and uses provisioned resources, receives monthly bills, reviews bills and details through portal, pays bills, monitors performance using the performance dashboards/analytics for cost, capacity and utilization, etc. [0050]  Through use of a catalog administration capability, an operator of the CSB platform 202 can update the metadata of the catalog to change the limits and predefined capacity configurations. [0059] a cloud service consumer to quickly aggregate cloud solutions, procure and pay for them by combining cloud services from different providers to meet business needs, cost constraints and innovation requirements. Examples of information generated and tasks implemented using the order module 222 include, but are not limited to, bill of materials estimates, advanced pricing rules, service offering comparators, provider account management, and procurement process flow.[0061]  A cloud service consumer can gain visibility into current performance, cost and utilization of cloud services and compare against planning benchmarks/milestones to automatically initiate corrective action to continuously optimize cost, resources and SLAs to meet business demand and 
Regarding claim 5, Iyoob and Asenjo teach the system of claim 1, wherein receiving performance data comprises performance data elements automatically received over a time period. (Iyoob [0061] A control module 226 of the CSB platform 202 enables (e.g., via the CSB platform access portal) command and control services that are critical to successful adoption and acceptance of the cloud services model (i.e., dashboard functionality for chargeback, SLAs and resources). A cloud service consumer can gain visibility into current performance, cost and utilization of cloud services and compare against planning benchmarks/milestones to automatically initiate corrective action to continuously optimize cost, resources and SLAs to meet business demand and changes. Furthermore, a cloud service consumer can automatically track, define, establish, and report chargeback against business applications, business units, IT budget codes and/or shared resource categories. The provision module 224 includes a plurality of pre-configured dashboard views for chargeback, SLA's and resources.   [0081] A cloud performance data mart engine 274 of the CSB platform 202 is configured 
Corresponding method claim 15 is rejected similarly as claim 5 above.
Regarding claim 6, Iyoob and Asenjo teach The system of claim 1, and wherein the requirements engine is to access a repository that includes the conversion data associating the semantic performance requirements with numerical requirements. (Iyoob [0119] Referring now to FIG. 17, an abstraction of logic configured in accordance with an embodiment of the present invention for performing application screening is disclosed (i.e., the application screening logic abstraction 700). A workflow engine 702 is provided for carrying out application assessment, which in one embodiment comprises the information requests and corresponding requests disclosed above in reference to FIGS. 11-14. The workflow engine 202 can choose the information requests in the form of questions from a question bank 704 (e.g., a database or other form of information storage structure). Responses to the information requests (i.e., responses 706) are stored in a response repository 708 that is coupled between the workflow engine 702 and a first rules engine 710. Preferably, the workflow engine causes each one of the responses 706 to be stored in the response repository 708 as a numeric value regardless of the form in 
Regarding claim 7, Iyoob and Asenjo teach The system of claim 1, wherein the semantic performance requirements are requirements provided to a the computing device via a user interface at the first device, and wherein sending the recommendation to a computing device includes sending the recommendation to the computing device for display. (Iyoob [0018] A cloud services consumer can use a CSB platform configured in accordance with an embodiment of the present invention to provision virtual data centers (VDCs), then find and order services through a single 
Regarding claim 8, Iyoob and Asenjo teach The system of claim 7, wherein responsive to receipt of a modification to the semantic performance requirements via the user interface at the computing device, the determination engine is to send a second recommendation to the first device for display. (Iyoob [0018] A cloud services consumer can use a CSB platform configured in accordance with an embodiment of the present invention to provision virtual data centers (VDCs), then find and order services through a single unified web 2.0 interface; to directly access and manage provisioned resources and deploy applications; to track changes through a workflow for technical, legal and financial approvals; govern finances and capacity planning, both for current resources and future growth; and to view multiple command and control tracking dashboards and download them as PDF or Excel files. [0079] A set of cloud decision and governance engines 270 of the CSB platform 202 is configured to simulate and optimize trade-offs between cloud service criteria such as, for example, business demand, resource capacity, utilization/performance, and IT sourcing policies. The set of cloud decision and governance engines 270 enable the analysis of impacts to cloud service parameters such as, for example, cost, risk, QoS, SLAs, and application architecture for business services and applications. Based on these The rules and criteria of FIG.17 can be changed, hence resulting in a different recommendation/rating to user
Regarding claim 11, Iyoob and Asenjo teach The system of claim 1, wherein the each of the plurality of cloud-based application deployment configurations, when compared to another configuration within the plurality, of cloud-based application deployment configurations includes a differentiating element. (Iyoob [0019] With regard to designing cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to compare and highlight key differences and features of multiple provider offerings, such as security, service level agreements and cost, to determine the best-fit for their needs; to design the deployment architecture of cloud resources to run their application(s) using a "single pane of glass" view; to use a resource solution center of the CSB platform as a one-stop shop for all of its virtual resource services needs; and to add infrastructure services such as shared storage and backup services; network services such as VPN, and managed services such as back-up administration and security management. [0023] a CSB platform portal configured in accordance with 
Regarding claim 16, Iyoob and Asenjo teach The system of claim 1, wherein the instructions to further to cause the at least one processor to: receive performance data for each element of the plurality of cloud-based application deployment configurations, each element of the plurality of cloud-based application deployment configurations including at least one of a database application, web server application, a platform as a service (PaaS), a firewall, or hardware for hosting an application. (Iyoob  [0009] Cloud services can be broadly divided into four categories: Infrastructure-as-a-Service (IaaS), Platform-as-a-Service ( PaaS), Software-as-a-Service (SaaS), and Managed Services. Infrastructure-as-a-Service refers to a virtualized computing infrastructure through which cloud services are provided (e.g., virtual server space, network connections, bandwidth, IP addresses, load balancers, etc). Platform-as-a-Service in the cloud refers to a set of software and product development tools hosted on the cloud for enabling developers (i.e., a type of cloud service consumer) to build applications and services using the cloud. Software-as-a-Service refers to applications that are hosted on and available on-demand by cloud service consumers via the cloud.[0011] The cloud is rapidly being adopted by business and IT users as a way to make their organizations more effective and to save costs. Along with this opportunity comes a new set of pain points and significant risks to enterprises that must be addressed. For example, business users are rapidly investing in their own cloud capabilities (e.g., IaaS, PaaS, and SaaS) to meet business needs while application developers want to move rapidly without the involvement of IT to provision tools and environments.[0016] CSB platform provides is that it serves as aggregation point for cloud resources, cost and SLA management to design, deploy, manage and govern cloud service solutions. Still another benefit that the CSB platform provides is that it provides a common financial model for IaaS, PaaS, and/or SaaS functionalities across various cloud configurations such as, for examples, public clouds, private clouds, and/or hybrid clouds. [53,60,62] further elaborate on the features for hosting )
Regarding claim 17, Iyoob and Asenjo teach The system of claim 1, wherein the performance score for each of the plurality of performance features is a numerical value on a predetermined scale and the numerical requirements converted from the semantic performance requirements are converted into a numerical range and/or scale. ( Iyoob [FIG.8-16] show the corresponding numerical values for performance scores [0119] Preferably, the workflow engine causes each one of the responses 706 to be stored in the response repository 708 as a numeric value regardless of the form in which the response was indicated. Examples of forms that responses can be indicated include, but are not limited to, qualitative (e.g., answer="yes"), numeric (e.g., answer="4"), and descriptive (e.g., answer=mainframe). In this regard, the workflow engine would convert qualitative responses and descriptive responses to respective corresponding numeric responses (e.g., "yes"=1, "no"=0, "mainframe"=1, "client-server"=2, etc). The first rules engine 710 is configured for causing a plurality of non-normalized factor function values 714 to be created from respective sets of the responses 706 such as through an algorithm that uses weightings, arithmetic equations, and the like to generate a single resulting numeric value from the numeric values of a set of responses. Through a respective normalizing process 716, the non-normalized factor function values 714 are transitioned to corresponding normalized factor function values 718 such as, for example, a percentage (i.e., the normalization process causes the non-normalized numeric factor function value to be represented as a percentage of the possible range of numeric values of the factor function (e.g., 10% represents a non-normalized numeric value of 0-
Regarding claim 18, Iyoob and Asenjo teach The system of claim 1, wherein to convert the semantic performance requirements to the numerical requirements, the instructions further cause the at least one processor to parse the semantic performance requirements into requirements parameters, the requirements parameters including at least one of cost, performance, quality of service, security, geographic location, reliability, application availability, or disaster recovery capability, and wherein the requirements parameters correspond to the different types of performance features for the plurality of cloud-based application deployment configurations. (Iyoob [0119] Referring now to FIG. 17, an abstraction of logic configured in accordance with an embodiment of the present invention for performing application screening is disclosed (i.e., the application screening logic abstraction 700). A workflow engine 702 is provided for carrying out application assessment, which in one embodiment comprises the information requests and corresponding requests disclosed above in reference to FIGS. 11-14. The workflow engine 202 can choose the information requests in the form of questions from a question bank 704 (e.g., a database or other form of information storage structure). Responses to the information requests (i.e., responses 706) are stored in a response repository 708 that is coupled between the workflow engine 702 and a first rules engine 710. Preferably, the workflow engine causes each one of the responses 706 to be stored in the response repository 708 as a numeric value regardless of the form in which the response was indicated. Examples of forms that responses can be indicated 
Corresponding product claim 19 is rejected similarly to claim 18 above
Corresponding method claim 20 is rejected similarly to claim 18 above.
Regarding claim 21, the combination of Iyoob and Asenjo teach The system of claim 1, wherein to associate each of the plurality of cloud-based application deployment configurations with the plurality of performance features, the instructions cause the at least one processor to aggregate descriptions of the plurality of cloud- based application deployment configurations. (Iyoob [0061] capacity cost trends (e.g., compute, memory, network, managed services analysis of 
Regarding claim 22, the combination of Iyoob and Asenjo teach The system of claim 21, wherein the instructions cause the at least one processor to apply tags to the descriptions of the plurality of cloud-based application deployment configurations, the tags to associate the plurality of cloud-based application deployment configurations with the plurality of performance features and the performance score for each of the plurality of performance features (Asenjo [0056] cloud gateway components 212 or 408 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform. Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other such information. In another example, some cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. Such devices can determine their location within a hierarchical plant context or device topology [0082] Profile generation component 214 can aggregate information from one or more of the context component 206 or role component 208 into device model 814, which can then be passed to cloud gateway component 212 for delivery to the remote support system on the cloud platform (e.g., the cloud platform identified in configuration file 820). This information can be used by the cloud-based applications in a number of ways. For example, based on information in 
Regarding claim 23, the combination of Iyoob and Asenjo teach The memory resource of claim 11, wherein the database module includes instructions to: aggregate descriptions of the plurality of cloud-based application deployment configurations; (Iyoob [0061] capacity cost trends (e.g., compute, memory, network, managed services analysis of capacity vs. cost and trends over time); cost analysis (e.g., by resource type, environment and layer); capacity summary (e.g., allocated capacity, integrate with utilized capacity); cloud utilization & detailed utilization (e.g., monthly/daily utilization for avg/max of CPU/memory utilization and trends over time; aggregation of utilization data for cloud analysis by VDC, application, environment, layer, and resource groups; drill down to system monitoring tool; adapter based integration with any system monitoring tools;[0104] Examples of comparison and apply tags to the descriptions of the plurality of cloud-based application deployment configurations, the tags to associate the plurality of cloud-based application deployment configurations with the plurality of performance features and the performance score for each of the plurality of performance features. (Asenjo [0056] cloud gateway components 212 or 408 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform. Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other such information. In another example, some cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. Such devices can determine their location within a hierarchical plant context or device topology [0082] Profile generation component 214 can aggregate information from one or more of the context component 206 or role component 208 into device model 814, which can then be passed to cloud gateway component 212 for delivery to the remote support system on the cloud platform (e.g., the cloud platform identified in configuration file 820). This information can be used by the cloud-based applications in a number of ways. For example, based on information in device model 814, a cloud-based device management application or other such service can deliver suitable configuration information 806 to cloud-aware industrial device 202 that automatically configures the device for operation within its determined environment. Configuration information 806 can, for example, instruct cloud-aware industrial device 202 which data items are to be exchanged with a disparate device in connection with monitoring and/or controlling a given industrial process. This can include automatically configuring one or more data tags within cloud-aware industrial device 202 for communication with appropriate data tags within the 
Regarding claim 24, the combination of Iyoob and Asenjo teach The method of claim 14, wherein associating each of the plurality of cloud-based application deployment configurations with the plurality of performance features includes: aggregating descriptions of the plurality of cloud-based application deployment configurations; (Iyoob [0061] capacity cost trends (e.g., compute, memory, network, managed services analysis of capacity vs. cost and trends over time); cost analysis (e.g., by resource type, environment and layer); capacity summary (e.g., allocated capacity, integrate with utilized capacity); cloud utilization & detailed utilization (e.g., monthly/daily utilization for avg/max of CPU/memory utilization and trends over time; aggregation of utilization data for cloud analysis by VDC, application, environment, layer, and resource groups; drill down to system monitoring tool; adapter based integration with any system monitoring tools;[0104] Examples of comparison parameters include, but are not limited to, Description (e.g., a brief description of the provider offerings); Virtual Machine (e.g., summary of the RAM (in GB), CPUs, and local storage (usually in GB) included in the provider offering, which can be adjusted later during an Add Resource Group process); Network (e.g., overview for the bandwidth, VLANs, minimum guaranteed throughput, pricing model for network traffic, server load balancer and private network provisions for the provider offerings); Storage (e.g., and applying tags to the descriptions of the plurality of cloud-based application deployment configurations, the tags to associate the plurality of cloud-based application deployment configurations with the plurality of performance features and the performance score for each of the plurality of performance features. (Asenjo [0056] cloud gateway components 212 or 408 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform. Such contextual metadata can include, for example, a time stamp, a 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Asenjo nad US 20140173112 A1; Seago; Scott Wayne et al. (hereinafter Seago). 
Regarding Claim 9, Iyoob and Asenjo teach The system of claim 1, wherein the recommendation engine is to send data … at the cloud server according to the recommendation (Iyoob [0115] Referring now to FIG. 15, a screening application page 602 of the application screener 600 includes an expanded view of the result field content. An application assessment chart 630 (e.g., also referred to as a migration chart or deployment chart) depicts a relative benefit of cloud deployment of assessed applications with regard to readiness (i.e., readiness index increasing from left to right) and benefit (i.e., benefit index increasing from bottom to top). A target infrastructure chart 632 depicts a recommended infrastructure for deployment the assessed applications with regard to level of cloud sharing (i.e., degree of sharing increasing from bottom to top) and type of cloud commoditization (i.e., degree of commoditization increasing from left to right). The depicted target deployment infrastructures include, but are not limited to, physical hardware 634, virtualized hardware 636, private IaaS 638, public IaaS-enterprise 640, public IaaS-commodity 642, PaaS cloud 644, and SaaS cloud 646.[116,118, 122-123] further elaborate on the cloud deployments requirements and recommendations [FIG. 10 and 15-17] visually show the process of scoring, using requirements, and getting recommendations for cloud deployments )				but lacks explicitly and orderly teaching send data to a cloud server to initiate deployment of the first application at the cloud server 					However Seago teaches send data to a cloud server to initiate deployment of the first application at the cloud server (Seago[0009] Embodiments of the disclosure are directed to a method and system for cloud provider selection for a launch of a deployment, where administrators have the ability to configure launch-time provider account selection policy for a pool of cloud providers or hosts. In an embodiment, the selection policy provides two-level prioritization, allowing one or both of a priority ranking and a probability distribution  [0024] The selection server 190 determines a set of matches from a pool of cloud providers that meet minimum requirements to launch a deployment. The selection server 190 then identifies priority ranking criteria and probability ranking criteria from a selection policy, and then determines one of the cloud providers for the deployable launch from the set of matches based on the priority ranking criteria and the probability ranking criteria. [0027] The selection server 200 uses a selection policy defined by an administrator or user to use for selecting a cloud provider for launch of a deployment. In an embodiment, the selection policy provides two-level prioritization of matching cloud providers, and includes priority ranking criteria and probability ranking criteria to allow one or both of a priority ranking and a probability distribution to be used to select the cloud provider for a launch. The selection policy may be stored in data store 250, and a user may define the selection policy using a graphical user interface (GUI) accessed via a client 160, 180. [28,35,36] further elaborate)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Iyoob methods and make the addition of Seago in order to improve the user experience by allowing extra detailed user inputs in the process of deploying. (Seago[0009] Embodiments of the disclosure 

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered
35 USC § 101: These issues have been resolved and the rejection has been withdrawn in light of the amendments and arguments.
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pages: 15-18): “As discussed during the interview, Iyoob does not appear to describe receiving performance data for a plurality of cloud-based application deployment configurations included within at least one of a product manual, a support matrix, a performance test report, a product website, a data sheet, or a pricing guide. The Office Action asserts: lyoob teaches A method for determining cloud-based application ...As cited above, Iyoob in paragraph [0113] describes an assessment results field 616 that  includes a variety of assessment results that characterized attributes associated with deployment of an application within a cloud environment. However, Iyoob does not describe that the assessment results or any other performance data that is received is included within at least one of a product manual, a support matrix, a performance test report, a product website, a data sheet, or a pricing guide and capture behavior data indicative of the first application in the plurality of cloud-based application deployment configurations, as recited in amended independent claim 1. deployment configurations with a plurality of performance features the plurality of performance features comprising different types of performance features; for each of the plurality of cloud-based application deployment Examiner’s response:
Regarding Applicant’s Argument (pages: 19-21): “The test for determining if a claim is rendered obvious by one or more references for purposes of a rejection under 35 U.S.C. § 103 is set forth in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) … Claims 4 and 13 are rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Iyoob in view of Asenjo. Claim 9 is rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Iyoob in view of Seago. Claims 4 and 13 are canceled, and thus the rejections of claims 4 and 13 are moot. However, certain features of claims 4 and 13 are added to independent claims 1 and 11, and as such the rejections are traversed insofar as they may apply to the amended pending claims. The Applicant submits that, based at least on the reasons presented above, Iyoob fails to teach each and every feature as recited in independent claims 1, 11, and 14. The Office Action cites to Asenjo and Seago for their alleged disclosure of the features of dependent claims 4, 9, and 13. Asenjo and Seago fail to make up for the deficiencies in Iyoob as discussed above with respect to independent claims 1, 11, and 14, nor were they relied upon as such. Accordingly, even assuming for the sake of argument that one of ordinary skill in the art were somehow motivated to combine Iyoob, Asenjo, and/or Seago as suggested in the Office Action, the proposed combinations would still fail to result in each and every element recited in claims 4, 9, and 13. The proposed combinations therefore fail to render these claims prima facie obvious.” Examiner’s response:- The Examiner 
Regarding Applicant’s Argument (pages: 21-22): “New claims 21-24 are allowable over the cited documents of record at least by virtue of their respective dependencies upon one of independent claims 1, 11, and 14 as well as the additional features that these claims recite. For instance, the cited documents of record do not describe features to aggregate descriptions of the plurality of cloud-based application deployment configurations and apply tags to the descriptions of the plurality of cloud-based application deployment configurations, the tags to associate the plurality of cloud-based application deployment configurations with the plurality of performance features and the performance score for each of the plurality of performance features, as recited in dependent claims 21 to 24. Support for such features may be found, for instance, in paragraph [0026] of the originally filed specification.” Examiner’s response:- The Examiner respectfully disagrees with the applicant. The examiner has 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165